Case: 13-10657      Document: 00512536955         Page: 1    Date Filed: 02/19/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 13-10657                       February 19, 2014
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

YOLANDA JUAREZ-LUNA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 1:13-CR-25-1


Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Yolanda Juarez-Luna challenges the sentence imposed following the
revocation of her probation. She argues that a special condition of supervised
release included in her written judgment conflicts with the district court’s oral
pronouncement of sentence. Specifically, at the revocation hearing, the district
court ordered various conditions of supervised release, including Juarez-
Luna’s participation in a “program approved by the United States Probation


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-10657       Document: 00512536955   Page: 2   Date Filed: 02/19/2014


                                  No. 13-10657

Office for the treatment of narcotic, drug, or alcohol dependency.” In the
written judgment, however, the court included an additional drug testing
requirement associated with this condition. Juarez-Luna contends that the
conflict between the written judgment and oral pronouncement warrants
remand.
      Because Juarez-Luna had no opportunity to object to the written
judgment in the district court, we review the court’s sentencing decision for
abuse of discretion. United States v. Vega, 332 F.3d 849, 851 n.1 (5th Cir.
2003). “[A] defendant has a constitutional right to be present at sentencing.”
Id. at 852.   Accordingly, if the written judgment conflicts with the oral
pronouncement of sentence, the oral pronouncement controls. Id. If, however,
the difference between the written judgment and oral pronouncement creates
merely an ambiguity, we “look to the intent of the sentencing court, as
evidenced in the record to determine the defendant’s sentence.” United States
v. Torres-Aguilar, 352 F.3d 934, 935 (5th Cir. 2003) (internal quotation marks
and citation omitted).
      The written judgment reflects that drug testing is both a special and a
mandatory condition of supervised release. Thus, the district court’s inclusion
of a drug testing component, as part of the special condition of supervised
release requiring substance abuse treatment, does not broaden the restrictions
or responsibilities of Juarez-Luna’s supervised release. See United States v.
Mireles, 471 F.3d 551, 558 (5th Cir. 2006); Vega, 332 F.3d at 852-54.
Accordingly, there is no conflict warranting remand. See Mireles, 471 F.3d at
558; Vega, 332 F.3d at 852-54
      AFFIRMED.




                                        2